EXHIBIT 10.6


 NOTE


THIS NOTE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS.




THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBJECT TO
THE TERMS AND CONDITIONS OF THE NOTE PURCHASE AGREEMENT (AS SUCH TERM IS DEFINED
BELOW) AND ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT
CERTAIN SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT (THE “INTERCREDITOR
AGREEMENT”) DATED AS OF APRIL 30, 2012 AMONG SILICON VALLEY BANK, AS SENIOR
LENDER, THE SUBORDINATED CREDITORS PARTY THERETO, AND BIA DIGITAL PARTNERS SBIC
II LP, AS AGENT FOR THE SUBORDINATED CREDITORS,  AND ACKNOWLEDGED BY THE
BORROWER (AS SUCH TERM IS DEFINED BELOW) AS THE SAME  MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME AS PERMITTED UNDER THE
INTERCREDITOR AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE
HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.




 

$6,000,000      April 30, 2012

                                                                                                       
 

 
FOR VALUE RECEIVED, intending to be legally bound hereby, GLOBAL TELECOM &
TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY
AMERICAS, INC., a Virginia corporation (“GTTA”), WBS CONNECT, LLC, a Colorado
limited liability company (“WBS”), PACKETEXCHANGE, INC., a Delaware corporation
(“PEI”) PACKETEXCHANGE (USA), INC., a Delaware corporation (“PEIUSA”) and NLAYER
COMMUNICATIONS, INC. (“nLayer” and together with GTTI, GTTA, WBS, PEI and
PEIUSA, individually and collectively, jointly and severally, the “Borrower”),
hereby promise to pay to the order of PLEXUS FUND II, L.P., a Delaware limited
partnership or its registered assigns (the “Note Purchaser”) at the office of
the Note Purchaser initially located at 200 Providence Road, Suite 210,
Charlotte, North Carolina  28207 (or such other address as the Note Purchaser
may specify in writing to Borrower), the principal sum of SIX MILLION DOLLARS
($6,000,000), or such lesser amount as shall equal the aggregate unpaid
principal amount of this Note, on the dates specified in the Note Purchase
Agreement and to pay interest on such principal amount on the dates and at the
rates (including, if applicable, the Default Rate) specified in the Note
Purchase Agreement.  All payments due to the Note Purchaser under this Note
shall be made at the place, in the type of money and funds and in the manner
specified in the Note Purchase Agreement.


As used in this Note, “Note Purchase Agreement” shall mean the Amended and
Restated Note Purchase Agreement dated as of the date hereof, among Borrower,
the other Note Parties signatory thereto, the financial institutions identified
therein as Purchasers, and BIA Digital Partners SBIC II LP, as agent for the
Purchasers (in such capacity, “Agent”) as amended, supplemented and/or modified
from

 
-1-

--------------------------------------------------------------------------------

 

 time to time.  Capitalized terms that are used herein and not defined herein
shall have the meaning given to such terms in the Note Purchase Agreement.


This Note may be voluntarily prepaid, and is subject to mandatory prepayment, in
accordance with the provisions applicable to prepayments set forth in the Note
Purchase Agreement.


This Note shall be construed and interpreted in accordance with the laws of the
State of New York (excluding the laws applicable to conflicts or choice of
law).  If any of the terms of this Note, or any agreement or instrument securing
payment hereof, shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not affect any of the other terms hereof or
such other instrument.


This Note is one of the Notes referred to in the Note Purchase Agreement.  The
holder of this Note is entitled to all of the benefits under the Note Purchase
Agreement and the other Note Documents including certain security provided
thereunder and, upon the occurrence of certain events or conditions, payment of
the Default Rate of interest.  In addition, in case an Event of Default shall
occur, the principal of, and accrued interest and fees, if any, on this Note
shall become due and payable in the manner and with the effect provided in the
Note Purchase Agreement.


Borrower hereby waives presentment for payment, demand, and, except for notices
specifically required by the Note Purchase Agreement, notice of nonpayment,
notice of protest, and protest of this Note, and all other notices or demands in
connection with the delivery, acceptance, performance, default, dishonor, or
enforcement of the payment of this Note.


This Note was issued with original issue discount (as defined in § 1273(a) of
the Code and Regulation § 1-1273-1 promulgated thereunder). The Note Purchaser
can obtain the information described in Regulation § 1. 1275-3 promulgated under
the Code by writing to: Global Telecom and Technology, Inc., 8484 Westpark
Drive, Suite 720, McLean, Virginia 22102, Attention:  Chief Financial Officer.




[Signature Page to Follow]

 
-2-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
date first above written.


GLOBAL TELECOM & TECHNOLOGY, INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By: /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
PACKETEXCHANGE, INC.
 
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
 
PACKETEXCHANGE (USA), INC.
 
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
WBS CONNECT, LLC
 
 
By: /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  CEO and President of the Sole Managing Member
 
 
NLAYER COMMUNICATIONS, INC.
 
 
By:   /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer

 




















Note
(Plexus Fund II, LP)


